NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



               United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                Submitted May 9, 2019*
                                 Decided May 13, 2019

                                        Before

                        JOEL M. FLAUM, Circuit Judge

                        DAVID F. HAMILTON, Circuit Judge

                        MICHAEL Y. SCUDDER, Circuit Judge

No. 18‐3304

GORDON REDELL YOUNG,                              Appeal from the United States District
    Plaintiff‐Appellant,                          Court for the Eastern District of Wisconsin.

      v.                                          No. 18‐C‐39

EMILY BLOZINSKI,                                  William C. Griesbach,
     Defendant‐Appellee.                          Chief Judge.


                                      ORDER

      Gordon Young, a pretrial detainee at a county jail in Wisconsin, sued a nurse
under 42 U.S.C. § 1983 for deliberate indifference when she delayed evaluation and
treatment for a painful sexually‐transmitted disease. The district court entered
summary judgment for the nurse, and we affirm.




      *  We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 18‐3304                                                                        Page 2

       Shortly after entering Brown County Jail as a pretrial detainee, Gordon Young
began to experience uncomfortable symptoms that he suspected were caused by a
sexually‐transmitted disease. On a Friday he submitted a medical request describing his
symptoms—discomfort, painful urination, and discharge—and the following Monday
was told by Nurse Emily Blozinski that she had scheduled him to see someone with the
Health Services Unit at the next available appointment. He was examined that same day
by another nurse in the unit.

       Over the next month, Young was seen several times by doctors and nurses with
the medical staff. Young had no further interactions with Nurse Blozinski. A urinalysis
showed that he tested positive for gonorrhea and chlamydia, and within a week he was
prescribed a regimen of ibuprofen for pain relief, as well as antibiotics, which appear to
have resolved his symptoms.

        Young brought this deliberate‐indifference suit against Blozinski, asserting that
she failed to take his medical issue seriously and delayed his access to treatment. The
district court granted Blozinski’s motion for summary judgment. Not only was her
response to Young’s “non‐emergent” medical request within two or three days
“prompt,” the court explained, but Young also had not provided any evidence that the
two‐to‐three‐day delay was her fault or that it affected or exacerbated his pain.

        On appeal Young has not meaningfully developed the arguments in his brief,
see FED. R. CIV. P. 28(a)(8), but we understand him to challenge generally the district
court’s conclusion that he presented no evidence that the delay was Nurse Blozinski’s
fault. He was entitled under the Fourteenth Amendment to no less protection of his
basic needs than the Eighth Amendment affords convicted prisoners. See Miranda v. Cty.
of Lake, 900 F.3d 335, 350 (7th Cir. 2018). Under Miranda, Young has the burden of
producing evidence that would permit the inference that he suffered from an
objectively serious medical condition, and that Blozinski’s response to it was objectively
unreasonable. Id. at 352; McCann v. Ogle Cty., Illinois, 909 F.3d 881, 886 (7th Cir. 2018).

      We agree with the district court’s assessment of the merits. The record reflects
only one interaction between Young and Blozinski: the medical request that he
submitted on a Friday, and her response the following Monday that she had scheduled
him for a next‐available appointment. Although Young complained of discharge and a
burning sensation during urination, the information he included in his request did not
suggest that his condition was a medical emergency. Given the contents of Young’s
request, Blozinski’s response to schedule him for a next‐available appointment does not
No. 18‐3304                                                                      Page 3

reflect a reckless disregard of Young’s condition. Further, as the district court noted,
Young was seen by the medical staff on the same day that Blozinski responded to his
request, and Young presented no evidence that Blozinski was responsible for any aspect
of his medical care from that point forward.
                                                                                AFFIRMED